Case 2:19-cv-01546-SJF-AKT Document 96 Filed 07/08/20 Page 1 of 1 PagelD #: 765

WILLIAM D. WEXLER
ATTORNEY AT LAW
816 DEER PARK AVENUE
NorTH BABYLON, NEW York 11703
(631) 422-2900

July 7, 2020

Richard Young, Esq.

Young & Young, LLP

863 Islip Avenue

Central Islip, New York 11722

Arlene S. Zwilling

Assistant County Attorney
County of Suffolk

P.O. Box 6100

Hauppauge, New York 11788

Re: Nin v. County of Suffolk, et al.
19-cv-1546(SJF)(AKT)

Dear Counselors:
Enclosed please find the following documents for service upon your office:
1. Notice of Motion Pursuant to Rule 12(c);

2. Islip Defendants’ Memorandum of Law In Support of Motion Pursuant to Rule 12(c) for
Judgment on the Pleadings

Very truly-yours,

 

WDW/dpc
Encl.
